NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                                                                 
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted June 26, 2013*
                                  Decided June 26, 2013

                                          Before

                            RICHARD A. POSNER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 12‐3848

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff‐Appellee,                        Court for the Northern District of Indiana,
                                                Fort Wayne Division.
       v.
                                                No. 1:07cr28‐001
ANTONYO STEPHENS, 
    Defendant‐Appellant.                        William C. Lee,
                                                Judge.

                                        O R D E R

        Antonyo Stephens moved under 18 U.S.C. § 3582(c)(2) to reduce his sentence based
on Amendment 750 to the Sentencing Guidelines. The district court denied the motion,
ruling that Stephens was ineligible for a reduced sentence because his plea agreement
specified a 144‐month prison term that was not based on a guidelines section later amended
by the Fair Sentencing Act. See FED. R. CRIM. P. 11(c)(1)(C). Stephens appealed, but we


       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐3848                                                                              Page 2

dismissed the appeal as untimely. Eight months later he filed another § 3582(c)(2) motion
based on Amendment 750, in which he argued that the district court misunderstood the
legal basis for his first motion and misinterpreted the applicable law. The district court
construed his second motion as one for reconsideration and denied it, ruling that
§ 3582(c)(2) did not permit Stephens to file successive motions based on the same guidelines
amendment.

        On appeal Stephens glosses over the district court’s rationale regarding successive
motions under § 3582(c)(2) and instead challenges the court’s earlier denial of a sentence
reduction; in his view, his plea agreement used a later‐amended guidelines range as a
baseline for its specified 144‐month sentence. But the court correctly ruled that once it
resolves a motion under § 3582(c)(2), the defendant may not use a successive motion to
make a different or better argument—or, here, to get a second crack at an appeal. See United
States v. Redd, 630 F.3d 649, 651 (7th Cir. 2011). Stephens had a full opportunity—in his first
motion—to contend that his plea agreement tied his prison term to a particular guidelines
range. He cannot revive that opportunity by filing another, functionally identical motion.1

                                                                                   AFFIRMED.




       1
       We add that Stephens’s motion was filed too late to be treated as a motion for
reconsideration, because the time to appeal the denial of the first motion had already
expired. See United States v. Rollins, 607 F.3d 500, 502–03 (7th Cir. 2010).